DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 01/07/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 01/07/2021 & 07/28/2021.  The information disclosed therein was considered.
Allowable Subject Matter  
Claims 1-24 are allowable. 

Regarding claim 1, Kwon et al (US20180226108 FIG 1 & 5; [0166]; discloses a memory system comprising: a stacked memory device including a base die and a plurality of memory dies stacked on the base die(FIG 16 ; having stack dies die 1-die 16 on 120 controller), wherein each of the plurality 5of memory dies has a plurality of channels, and wherein the base die is configured to function as an 
Frost et al (US20120079352 FIG 7; discloses stack memories with its own channels e.g., I/O). 
Chatter et al (US5799209 FIG 21; discloses stack of memories DRAM with its own channels fed into interface). 

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and a controller configured to control the stacked memory device 10such that a first data move control operation and a second data move control operation are sequentially performed in the stacked memory device to transmit moving data from a target channel of the multiplicity of channels to a destination channel of the multiplicity of channels, 15wherein the first data move control operation is performed to store the moving data in the target channel into the base die, and wherein the second data move control operation is performed to write the moving data stored in the base die into the destination channel. Claims 2-24 are allowed because of their dependency to the allowed base claim 1.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827